DETAILED ACTION
Claims 1-21 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/15/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Skeoch et al. (Patent No. US 7,434,104 B1) Col. 8 lines 65- Col. 9 line 2 which is able to detect/determine when a resource fails to move from one node to another end node, thus viewed as failed to migrate and thus failed to detach/de-mount the resource from is host initial computer node to its destination/selected node where it is seen in Tsirkin [0012] lines 3-8 and [0021] lines 6-15 that the VM is moved from a source destination computer node to a target destination computer node thus together can be seen as teaching failure determined at least in part as results of detecting failure to detach a resource from the VM instance.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (Pub. No. US 2014/0359607 A1), and further in view of Skeoch et al. (Patent No. US 7,434,104 B1).

As to claim 1, Tsirkin discloses a computer-implemented method, comprising: determining that a migration of a virtual machine instance from a source host to a destination host is predicted to fail (Tsirkin [0021] lines 6-15 and [0023] lines 1-4; which shows being able to determine/predict failure of the VM migration based on determination if the migration process is non-convergence); and
as a result of said determining, cancelling the migration by stopping the virtual machine instance at the destination host (Tsirkin [0021] lines 6-15 and [0022] lines 1-7; which shows in response to a predicted failure being able to cancel/stop the VM migration by stopping the state transmission to the destination host thus acting as a stop to the VM instance at the destination host since will not have the accurate state information).

Tsirkin does not specifically disclose failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance.

However, Skeoch failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance (Skeoch Col. 8 lines 65- Col. 9 line 2; which is able to detect/determine when a resource fails to move from one node to another end node, thus viewed as failed to migrate and thus failed to detach/de-mount the resource from is host initial computer node to its destination/selected node where it is seen specifically disclose above that the VM is moved from a source destination computer node to a target destination computer node thus together can be seen as teaching failure determined at least in part as results of detecting failure to detach a resource from the VM instance)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Skeoch showing the detection of migration failure, into the prediction of VM migration failure of Tsirkin, for the purpose of increasing usability by helping to make sure that all resources have been properly moved and not left behind thus making sure resources are active and still correctly assigned, as taught by Skeoch Col. 8 line 65- Col. 9 line 2


As to claim 8 Tsirkin discloses a system, comprising: one or more processors (Tsirkin [0012] lines 4-8); and
memory including computer-executable instructions that, as a result of execution by the one or more processors, cause the system to (Tsirkin [0012] lines 4-8 and [0013] lines 1-3):
determine whether a migration of a virtual machine from a source host to a destination host is predicted to fail or succeed (Tsirkin [0021] lines 6-15 and [0023] lines 1-4; which shows being able to determine/predict failure of the VM migration based on determination if the migration process is non-convergence thus would also be able to predict success as not predicting failure would predict success); and
if the migration is predicted to fail, cancel the migration by causing the system to stop the virtual machine running at the destination host (Tsirkin [0021] lines 6-15 and [0022] lines 1-7; which shows in response to a predicted failure being able to cancel/stop the VM migration by stopping the state transmission to the destination host thus acting as a stop to the VM instance at the destination host since will not have the accurate state information).

Tsirkin does not specifically disclose failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance.

However, Skeoch discloses failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance (Skeoch Col. 8 lines 65- Col. 9 line 2; which is able to detect/determine when a resource fails to move from one node to another end node, thus viewed as failed to migrate and thus failed to detach/de-mount the resource from is host initial computer node to its destination/selected node where it is seen specifically disclose above that the VM is moved from a source destination computer node to a target destination computer node thus together can be seen as teaching failure determined at least in part as results of detecting failure to detach a resource from the VM instance)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Skeoch showing the detection of migration failure, into the prediction of VM migration failure of Tsirkin, for the purpose of increasing usability by helping to make sure that all resources have been properly moved and not left behind thus making sure resources are active and still correctly assigned, as taught by Skeoch Col. 8 line 65- Col. 9 line 2


As to claim 15, Tsirkin discloses a non-transitory computer-readable storage medium storing executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to: initiate a virtual machine migration to duplicate a virtual machine on a destination host (Triskin [0007] lines 3-8; which shows the live migration of the VM form the source host to destination host thus creating a duplicate/copy of the VM on the destination host);
determine whether the virtual machine migration is predicted to fail (Tsirkin [0021] lines 6-15 and [0023] lines 1-4; which shows being able to determine/predict failure of the VM migration based on determination if the migration process is non-convergence); and
on condition that the virtual machine migration is predicted to fail, cancel the virtual machine migration by causing the computer system to stop the second virtual machine (Tsirkin [0021] lines 6-15 and [0022] lines 1-7; which shows in response to a predicted failure being able to cancel/stop the VM migration by stopping the state transmission to the destination host thus acting as a stop to the VM instance at the destination host since will not have the accurate state information).

Tsirkin does not specifically disclose failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance.

However, Skeoch discloses failure determined at least in part as results of detecting: a failure to attach a storage device or a network interface of a computer resource service provider to the VM instance, or a failure to detach a resource from the VM instance (Skeoch Col. 8 lines 65- Col. 9 line 2; which is able to detect/determine when a resource fails to move from one node to another end node, thus viewed as failed to migrate and thus failed to detach/de-mount the resource from is host initial computer node to its destination/selected node where it is seen specifically disclose above that the VM is moved from a source destination computer node to a target destination computer node thus together can be seen as teaching failure determined at least in part as results of detecting failure to detach a resource from the VM instance)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Skeoch showing the detection of migration failure, into the prediction of VM migration failure of Tsirkin, for the purpose of increasing usability by helping to make sure that all resources have been properly moved and not left behind thus making sure resources are active and still correctly assigned, as taught by Skeoch Col. 8 line 65- Col. 9 line 2
.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin as modified by Skeoch as applied to claims 1, 8 and 15 above, and further in view of Kaneko et al. (Pub. No. US 2015/0007178 A1).

As to claim 2, Tsirkin as modified by Skeoch does not specifically disclose wherein determining that the migration is predicted to fail is based at least in part on a historical system state of a previous migration.

However, Kaneko discloses wherein determining that the migration is predicted to fail is based at least in part on a historical system state of a previous migration (Kaneko [0046] lines 1-12 and [0083] lines 6-15; which shows being able to use history associated with live vm migration to predict future information about the VM migration including time thus for a non-convergence time prediction would be viewed as the same as a prediction of VM migration failure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kaneko showing predicting failure using history information into the predicting failure of Tsirkin as modified by Skeoch for the purpose of increasing efficiency of use by attempting to avoid failure during migration and thus avoid poor uses of resources, as taught by Kaneko [0046] lines 1-12.

As to claim 9, Tsirkin as modified by Skeoch does not specifically disclose however, Kaneko discloses wherein the computer-executable instructions further include instructions that cause the system to determine whether the migration is predicted to fail based at least in part on an outcome of a previous virtual machine migration (Kaneko [0046] lines 1-12 and [0083] lines 6-15; which shows being able to use history associated with live vm migration to predict future information about the VM migration including time thus for a non-convergence time prediction would be viewed as the same as a prediction of VM migration failure based on previous outcomes/history information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kaneko showing predicting failure using history information into the predicting failure of Tsirkin as modified by Skeoch for the purpose of increasing efficiency of use by attempting to avoid failure during migration and thus avoid poor uses of resources, as taught by Kaneko [0046] lines 1-12.

As to claim 16, Tsirkin as modified by Skeoch does not specifically disclose however Kaneko discloses wherein the executable instructions that cause the computer system to cancel the virtual machine migration further include instructions that cause the computer system to store information about the virtual machine migration in a migration history data store (Kaneko [0046] lines 1-12; which shows live migration history information can include information stored that reflect the history of sur failure of the VM migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kaneko showing predicting failure using history information into the predicting failure of Tsirkin as modified by Skeoch for the purpose of increasing efficiency of use by attempting to avoid failure during migration and thus avoid poor uses of resources, as taught by Kaneko [0046] lines 1-12.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claims 1 and 8 above, and further in view of Akervik et al. (Pub. No. US 2015/0372935 A1)

As to claim 3, Tsirkin as modified by Skeoch does not specifically disclose wherein cancelling the migration further includes removing a connection between the virtual machine instance at the destination host and a block storage device.

However, Akervik discloses wherein cancelling the migration further includes removing a connection between the virtual machine instance at the destination host and a block storage device (Akervik [0076] lines 6-9; which shows responsive to migration failure/unsuccessful being able to roll back the migration and re-establish VM connections on the source host system and remove the migrated VM from the target/destination system thus viewed as removing any connection the VM hade with a block storage device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Akervik showing the roll back of information in case of unsuccessful vm migration, into the vm migration of Tsirkin as modified by Skeoch, for the purpose of ensuring usability by re-establishes connection and rolls back information when vm migration is unsuccessful, as taught by Akervik [0076] lines 6-9.

As to claim 12, Tsirkin as modified by Skeoch does not specifically disclose, however Akervik discloses wherein the computer-executable instructions further include instructions that cause the system to, if the migration is predicted to succeed, cause the system to: complete the migration (Akervik [0042] lines 1-8; which shows the completion of VM migrations);
stop the virtual machine running on the source host (Akervik [0031] lines 1-6; which shows stopping the VM of the source); and
start the virtual machine running on the destination host (Akervik [0031] lines 1-6; which shows starting the VM at the destination).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Akervik showing the roll back of information in case of unsuccessful vm migration, into the vm migration of Tsirkin as modified by Skeoch, for the purpose of ensuring usability by re-establishes connection and rolls back

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claim 1 above, and further in view of Pershin et al. (Pub. No. US 2015/0370660 A1).

As to claim 4, Tsirkin as modified by Skeoch does not specifically disclose further comprising initiating the migration by starting to copy, while the virtual machine instance is running on the source host, a set of state information of the virtual machine instance from the source host to the destination host.

However, Pershin discloses further comprising initiating the migration by starting to copy, while the virtual machine instance is running on the source host, a set of state information of the virtual machine instance from the source host to the destination host (Pershin [0031] lines 11-20; which shows the live virtual machine migration by copying the information from the protected/source site to the recovery/destination site where this can include copying the state information as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pershin showing the live migration of VM including state information, into the VM migration of Tsirkin as modified by Skeoch for the purpose of increasing effectiveness of migration by being able to perform migration without interruption of service as taught by Pershin [0012] lines 1-10.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin, Skeoch and Pershin as applied to claim 4 above, and further in view of Sridhara et al. (Pub. No. US 2016/0050113 A1)

As to claim 5, Tsirkin as modified by Skeoch and Pershin does not specifically disclose initiating the migration further includes locking a virtual machine abstraction associated with the virtual machine instance by preventing the virtual machine instance from processing requests that would change the virtual machine abstraction; and cancelling the migration further includes unlocking the virtual machine abstraction.

However, Sridhara discloses initiating the migration further includes locking a virtual machine abstraction associated with the virtual machine instance by preventing the virtual machine instance from processing requests that would change the virtual machine abstraction (Sridhara [0008] lines 5-12 and [0017] lines 1-6; which shows the ability to lock virtual machine configurations viewed as a VM abstraction since it is not the VM itself which is being locked where it is seen specifically disclosed above the specifics of initiation the VM migration); and
cancelling the migration further includes unlocking the virtual machine abstraction (Sridhara [0014] lines 13-17 and [0017] lines 1-6; which shows the ability to unlock the virtual machine configuration viewed as the VM abstraction, where it is seen specifically disclose above the specifics of canceling the VM migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sridhara showing the locking and unlocking of VM information, into the VM migration of Tsirkin as modified by Skeoch and Pershin, for the purpose of helping to prevent undesirable or inaccurate results, as taught by Sridhara [0004] and [0008].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claim 1 above, and further in view of Fahs et al. (Pub. No. US 2015/0370596 A1).

As to claim 6, Tsirkin as modified by Skeoch does not specifically disclose further comprising causing packets that are received from an external entity by the virtual machine instance running on the source host to be forwarded to the destination host.

However, Fahs discloses further comprising causing packets that are received from an external entity by the virtual machine instance running on the source host to be forwarded to the destination host (Fahs [0013] lines 2-10; which shows being able to forward all incoming traffic/packets from the source VM to the target/destination VM, thus viewed as being able to forward the packet traffics received from an external entity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs showing the live migration of the VM into the VM migration of Tsirkin as modified by Skeoch, for the purpose of increasing the usability of migration by performing migration with minimal impact and thus reducing impact problems associated with migration, as taught by Fahs [0013] and [0062].

As to claim 7 Tsirkin as modified by Skeoch does not specifically disclose however Fahs discloses further comprising causing other packets received at the destination host to be forwarded to the virtual machine instance running on the source host (Fahs [0013] lines 2-10; which shows being able to forward all incoming traffic/packets from the source VM to the target/destination VM, thus viewed as being able to forward all other packet traffic received).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fahs showing the live migration of the VM into the VM migration of Tsirkin as modified by Skeoch, for the purpose of increasing the usability of migration by performing migration with minimal impact and thus reducing impact problems associated with migration, as taught by Fahs [0013] and [0062].


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claims 8 and 15 above, and further in view of Sridhara et al. (Pub. No. US 2016/0050113 A1)

As to claim 10, Tsirkin as modified by Skeoch does not specifically disclose the computer-executable instructions further include instructions that cause the system to lock a virtual machine abstraction associated with the virtual machine; and the computer-executable instructions that cause the system to cancel the migration further include instructions that cause the system to unlock the virtual machine abstraction.

However, Sridhara discloses the computer-executable instructions further include instructions that cause the system to lock a virtual machine abstraction associated with the virtual machine (Sridhara [0008] lines 5-12 and [0017] lines 1-6; which shows the ability to lock virtual machine configurations viewed as a VM abstraction since it is not the VM itself which is being locked where it is seen specifically disclosed above the specifics of initiation the VM migration); and
the computer-executable instructions that cause the system to cancel the migration further include instructions that cause the system to unlock the virtual machine abstraction (Sridhara [0014] lines 13-17 and [0017] lines 1-6; which shows the ability to unlock the virtual machine configuration viewed as the VM abstraction, where it is seen specifically disclose above the specifics of canceling the VM migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sridhara showing the locking and unlocking of VM information, into the VM migration of Tsirkin as modified by Skeoch, for the purpose of helping to prevent undesirable or inaccurate results, as taught by Sridhara [0004] and [0008].

As to claim 11, Tsirkin as modified by Skeoch does not specifically disclose however, Sridhara discloses wherein the computer-executable instructions that cause the system to lock the virtual machine abstraction further include instructions that cause the system to prevent the virtual machine instance from processing requests that would change the virtual machine abstraction (Sridhara [0008] lines 5-12 and [0017] lines 1-6; which shows when locked changes to the VM abstraction/configuration are prevented thus this is viewed as request that would produce changes are prevented as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sridhara showing the locking and unlocking of VM information, into the VM migration of Tsirkin as modified by Skeoch, for the purpose of helping to prevent undesirable or inaccurate results, as taught by Sridhara [0004] and [0008].

As to claim 19, Tsirkin as modified by Skeoch does not specifically disclose however Sridhara discloses wherein the executable instructions further include instructions that cause the computer system to initiate the migration further include instructions that cause the computer system to lock a virtual machine abstract associated with the virtual machine and the second virtual machine (Sridhara [0008] lines 5-12 and [0017] lines 1-6; which shows the ability to lock virtual machine configurations viewed as a VM abstraction since it is not the VM itself which is being locked where it is seen specifically disclosed above the specifics of initiation the VM migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sridhara showing the locking and unlocking of VM information, into the VM migration of Tsirkin as modified by Skeoch, for the purpose of helping to prevent undesirable or inaccurate results, as taught by Sridhara [0004] and [0008].

As to claim 20, Tsirkin as modified by Skeoch does not specifically disclose however Sridhara discloses wherein the executable instructions that cause the computer system to cancel the virtual machine migration further include instructions that cause the computer system to unlock the virtual machine abstraction (Sridhara [0014] lines 13-17 and [0017] lines 1-6; which shows the ability to unlock the virtual machine configuration viewed as the VM abstraction, where it is seen specifically disclose above the specifics of canceling the VM migration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sridhara showing the locking and unlocking of VM information, into the VM migration of Tsirkin as modified by Skeoch, for the purpose of helping to prevent undesirable or inaccurate results, as taught by Sridhara [0004] and [0008].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch and Akervik as applied to claim 12 above, and further in view of Tsirkin2 (Pub. No. US 2016/0246636 A1).

As to claim 13, Tsirkin as modified by Skeoch and Akervik does not specifically disclose the virtual machine running on the source host includes a first network interface; and the computer-executable instructions that cause the system to start the virtual machine running on the destination host further include instructions that cause the system to configure the virtual machine on the second host with a second network interface that matches the first network interface such that a request directed to the virtual machine is received by the virtual machine running on the destination host at the second interface.

However, Tsirkin2 disclose the virtual machine running on the source host includes a first network interface (Tsirkin2 [0018] lines 1-9; which shows that a VM on a source host can have an interface with the associated network, thus viewed as a network interface); and
the computer-executable instructions that cause the system to start the virtual machine running on the destination host further include instructions that cause the system to configure the virtual machine on the second host with a second network interface that matches the first network interface such that a request directed to the virtual machine is received by the virtual machine running on the destination host at the second interface (Tsirkin2 [0018] lines 1-9; which shows the ability to configure the destination of the VM migration so that any interface will appear the same, match the first network interface, where it is seen specifically disclosed above the specifics of starting the VM on the destination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tsirkin2 showing the configuration of information due to VM migration, into the VM migration of Tsirkin as modified by Skeoch and Akervik, for the purpose of helping to ensure correct usability even with the underlying code and structure used by the components may be different the interfaces exposed with appear the same, as taught by Tsirkin2 [0018] lines 1-9

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin, Skeoch and Akervik as applied to claim 12 above, and further in view of Bercovici et al. (Pub. No. US 2013/0054813 A1).

As to claim 14, Tsirkin as modified by Skeoch and Akervik does not specifically disclose wherein the computer-executable instructions that cause the system to start the virtual machine running on the destination host further include instructions that cause the computer to start the virtual machine running on the destination host as a result of determining that a difference between a state of the virtual machine on the source host and a state of the virtual machine on the destination host is below a threshold.

However, Bercovici discloses wherein the computer-executable instructions that cause the system to start the virtual machine running on the destination host further include instructions that cause the computer to start the virtual machine running on the destination host as a result of determining that a difference between a state of the virtual machine on the source host and a state of the virtual machine on the destination host is below a threshold (Bercovici [0009] lines 1-9 and [0012] lines 6-9; which shows the switch over to the starting the execution of the VM on the target/destination only when delta/difference in the state is able to be smaller than threshold determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bercovici showing threshold for VM migration switchover, into the VM migration of Tsirkin as modified by Skeoch and Akervik for the purpose of increasing usability by helping to reduce failure of VM migration, as taught by Bercovici [0012] lines 4-14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claim 15 above, and further in view of Dow et al. (Pub. No. US 2016/0314011 A1).

As to claim 17, Tsirkin as modified by Miyazaki does not specifically disclose the executable instructions that cause the computer system to determine the whether the virtual machine migration is predicted to fail further include instructions that cause the computer system to: input the current state into a machine learning algorithm; and determine whether the virtual machine migration is predicted to fail based at least in part on an output of the machine learning algorithm.

However, Dow discloses input the current state into a machine learning algorithm (Dow [0054] lines 1-5; which shows the part of the machine learning for the origin initial state thus viewed that current state info is input into the machine learning algorithm); and
determine whether the virtual machine migration is predicted to fail based at least in part on an output of the machine learning algorithm (Dow [0052] lines 1-6; which shows being the ability to show the possible state transitions during the machine learning associated with the migration plan thus viewed as showing when state is in failure conditions, thus in light of above disclosed information can be viewed as showing when predicted to fail).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dow showing the machine learning tied to VM migration plans, into the predictive VM migration of Tsirkin as modified by Skeoch, for the purpose of increasing efficiency by helping to create a VM migration plan a for the efficient allocation of the VM resources, as taught by Dow [0003] lines 1-8 and [0052] lines 1-6.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin, Skeoch and Dow as applied to claim 17 above, and further in view of Maria Meijer et al. (Pub. No. US 2005/0216508 A1).

As to claim 18, Tsirkin as modified by Skeoch and Dow does not specifically disclose further comprising training the machine learning algorithm using migration history of previous virtual machine migrations.

However, Meijer discloses further comprising training the machine learning algorithm using migration history of previous virtual machine migrations (Meijer [0038] lines 3-11; which shows history information can be used to refine/train the machine learning, where it is seen specifically disclosed above virtual machine information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Meijer showing the training of machine learning, into the machine learning of Tsirkin as modified by Skeoch and Dow, for the purpose of improving the effectiveness of machine learning by being able to refine the machine learning with the use of history information, as taught by Meijer [0038] lines 3-11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin and Skeoch as applied to claim 1 above, and further in view of Bonzini (Pub. No. US 2014/0181015 A1) and further in view of Kaneko et al. (Pub. No. US 2015/0007178 A1)

As to claim 21, Tsirkin as modified by Skeoch does not specifically disclose determining that the migration is predicted to fail is further in part a result of detecting a power outage during the migration.

However, Bonzini discloses determining that the migration is predicted to fail is further in part a result of detecting a power outage during the migration (Bonzini [0010] lines 11-16; which shows determining that migration fails due to power loss/outage, thus viewed as being able to detect the power loss).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bonzini showing detection of migration failure due to power loss, into the detection of migration failure of Tsirkin as modified by Skeoch, for the purpose of increasing usability by providing additional ways to detect migration failure as thus being able to more accurately detect migration failure, as taught by Bonzini [0010] lines 11-16.

Tsirkin as modified by Skeoch and Bonzini do not specifically disclose the migration is predicted to fail in part on a migration history pertaining to one or more previous virtual machine migrations.

However, Kaneko discloses migration is predicted to fail in part on a migration history pertaining to one or more previous virtual machine migrations (Kaneko [0046] lines 1-12 and [0083] lines 6-15; which shows being able to use history associated with live vm migration to predict future information about the VM migration including time thus for a non-convergence time prediction would be viewed as the same as a prediction of VM migration failure based on previous outcomes/history information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kaneko showing predicting failure using history information into the predicting failure of Tsirkin as modified by Skeoch and Bonzini for the purpose of increasing efficiency of use by attempting to avoid failure during migration and thus avoid poor uses of resources, as taught by Kaneko [0046] lines 1-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193